Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON APRIL 30, 2009 SECURITIES ACT FILE NO. 333-71424 INVESTMENT COMPANY ACT FILE NO. 811-10531 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933: [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 9 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940: [X] Amendment No. 12 [X] (Check Appropriate Box or Boxes) NICHOLAS LIBERTY FUND (a series of Nicholas Family of Funds, Inc.) (Exact Name of Registrant as Specified in Charter) 700 North Water Street Milwaukee, WI (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (414) 272-4650 Jeffrey T. May, Senior Vice President Nicholas Liberty Fund 700 North Water Street Milwaukee, WI 53202 (Name and Address of Agent for Service) WITH A COPY TO: K. Thor Lundgren, Esq. Marcia Y. Lucas, Esq. Michael Best & Friedrich LLP 100 East Wisconsin Avenue, Suite 3300 Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box): [ ] Immediately upon filing pursuant to paragraph (b). [ x ] On April 30, 2009 pursuant to paragraph (b). [ ] 60 days after filing pursuant to paragraph (a)(1). [ ] On (date) pursuant to paragraph (a)(1). [ ] 75 days after filing pursuant to paragraph (a)(2). [ ] On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS April 30, 2009 Nicholas Liberty Fund (a Series of Nicholas Family of Funds, Inc.) CLOSED TO INVESTORS Consistency in a World of Change The Securities and Exchange Commission has not approved or disapproved of the Fund's shares or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. 700 North Water Street Milwaukee, Wisconsin 53202 www.nicholasfunds.com Nicholas Liberty Fund (the "Fund") is a no-load, non-diversified mutual fund. The Fund's investment objective is growth. CLOSED TO INVESTORS This Prospectus gives vital information about the Fund. For your benefit and protection, please read it before you invest, and keep it on hand for future reference. Investment Adviser NICHOLAS COMPANY, INC. Minimum Initial Investment - $2,000 TABLE OF CONTENTS Page OVERVIEW 1 INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES AND RISKS 5 FINANCIAL HIGHLIGHTS 8 THE FUND'S INVESTMENT ADVISER 9 PRICING OF FUND SHARES 11 PURCHASE OF FUND SHARES 11 REDEMPTION AND EXCHANGE OF FUND SHARES 11 USE OF A PROCESSING INTERMEDIARY TO REDEEM FUND SHARES 13 FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES 14 TRANSFER OF FUND SHARES 15 DISTRIBUTION OF FUND SHARES 15 DIVIDENDS, DISTRIBUTIONS AND FEDERAL TAX STATUS 15 DIVIDEND AND DISTRIBUTION REINVESTMENT PLAN 16 DISCLOSURE OF PORTFOLIO HOLDINGS 16 FOR MORE INFORMATION ABOUT THE FUND Back Cover You should rely only on the information contained in this document, or incorporated by reference. The Fund has not authorized anyone to provide you with information that is different. This Prospectus is not an offer to sell, or a solicitation of an offer to buy shares of the Fund to any person in any state or jurisdiction where it is unlawful to make such an offer. Changes in the affairs of the Fund have possibly occurred between the date of the Prospectus and the time you receive it. OVERVIEW Important Information about the Fund Closing The Board of Directors of the Fund (the "Board of Directors") has approved a Plan of Liquidation and Dissolution (the "Plan") of the Fund, pursuant to which the assets of the Fund will be liquidated and the cash proceeds distributed on a pro rata basis to shareholders. The liquidation of the Fund is expected to occur during the second quarter of 2009. Shareholders are encouraged to redeem their shares in accordance with the Fund's prospectus. The Fund is closed to new investors and to additional purchases by existing shareholders. Fund shares are no longer offered by any selling agents. Investment Objective The Fund's historical primary investment objective is growth. There is no guarantee the Fund will meet its objective. The Fund's Board of Directors may change this investment objective without shareholder approval, and in such event, the Fund will provide you with advance notice of any change in the investment objective. If there is a change to the Fund's investment objective, you should consider whether the Fund remains an appropriate investment for you. In connection with the Funds liquidation, the Fund expects to maintain a significant portion of its assets in cash and cash equivalents and securities, with higher than normal levels of cash in order to meet shareholder redemption requests prior to the liquidation date. Accordingly, the Funds ability to meet its primary investment object will be limited. Principal Investment Strategies To pursue the Fund's goal of growth, it historically invested primarily in domestic equity securities, which may have included common stocks, preferred stocks, warrants and securities convertible into common or preferred stocks. The Fund is not required to be fully invested in equity securities. During any period in which the Fund is not primarily invested in equity securities, it may not achieve its investment objective. In connection with the Funds liquidation, the Fund expects to maintain a significant portion of its assets in cash and cash equivalents in order to meet shareholder redemption requests prior to the liquidation date. During this period in which the Fund is not primarily invested in equity securities, it may not achieve its investment objective. Principal Risks of Investing As with any mutual fund, the Fund cannot guarantee that it will achieve its goals or that its performance will be positive over any period of time. The Fund's investments change in value. Consequently, the value of your Fund shares may change. If the value of the Fund shares or the values of the Fund's investments go down, you may lose money. The principal risks of investing in the Fund are: Non-diversified Fund Risk  In general, a non-diversified fund owns fewer stocks than other mutual funds. This means that a large loss in an individual stock has a much greater impact on the fund's value than it would in a fund that owns a larger number of companies. In addition, as noted above, to the extent the Fund is invested in other investments such as cash and cash equivalents and ETFs (as opposed to being fully invested in equity securities), the Fund may not achieve its investment objective. As a shareholder of another investment company, the Fund would bear its pro rata portion of the other investment company's expenses, including advisory fees, in addition to the expenses the Fund bears directly in connection with its own operations. - 1 - Market Risk  Market risk involves the possibility that the value of the Fund's investment will fluctuate as the stock market fluctuates over short or longer-term periods. Common stock prices tend to be more volatile than other investment choices. Issuer Specific Risk  From time to time, the value of an individual company in the portfolio may decline due to a particular set of circumstances affecting that company, its industry or certain companies within the industry, while having little or no impact on other similar companies within the same industry. In addition, securities of small- and medium-sized companies often have a limited market for their securities and limited financial resources, and are usually more affected by changes in the economy, and the stock prices of small- and medium-sized companies may fluctuate more than the stock prices of larger companies. Political Risk  Regulation or de-regulation of a particular industry can have a significant impact on the companies within that industry. Some companies make a successful transition from regulated to de-regulated, while others fail in their efforts. The Fund's investment in a particular industry may be impacted due to changes in regulations. Portfolio Turnover Rate Risk  The Fund may have a high portfolio turnover rate which may result in increased transaction costs, such as brokerage fees, which may offset the Fund's performance gains. Higher portfolio turnover also may result in higher taxable income for the Fund's shareholders. Since there are risks inherent in all investments in securities, there is no assurance that the Fund's objectives will be achieved. For further information on the Fund's principal investment strategies and the risks of investing in the Fund, see "Investment Objectives, Principal Investment Strategies and Risks." Performance The bar chart and table shown below provide some indication of the risks of investing in the Fund. They show the variability of the Fund's total return since inception (1) and how the Fund's historical performance compares with an alternative broad measure of market performance. BAR CHART PLOT POINTS -21.82% 39.56% 10.88% 2.61% 18.23% 8.30% -32.15 (1) The Fund's initial public offering was on November 30, 2001; therefore, calendar year return data prior to 2002 is not applicable. For the seven calendar year periods shown in the above bar chart, the highest quarterly return was 16.38% (for the quarter ended June 30, 2003) and the lowest quarterly return was -23.71% (for the quarter ended December 31, 2008). This next table shows how the Fund's average annual total returns for the one and five year periods and the life of the Fund ending on December 31, 2008 (the Fund's most recently completed calendar year), compared to the returns of the Standard & Poor's 500 Index ("S&P 500 Index"). The table also shows the Fund's average annual total returns after taxes on distributions and after taxes on distributions and the redemption of all of your Fund shares. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor's tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. - 2 - For the Time Period from Inception One Five (November 30, 2001 to Year Year December 31, 2008) Nicholas Liberty Fund Return Before Taxes -32.15% -0.23% 1.06% Return After Taxes on Distributions -32.36% -1.28% 0.31% Return After Taxes on Distributions and Sale of Fund Shares -20.65% -0.31% 0.82% S&P 500 Index -37.00% -2.19% -1.40% (1) The average annual total returns on the index do not reflect deductions for taxes, fees and expenses. The S&P 500 Index is a capitalization-weighted index that represents the average performance of a group of stocks of 500 companies and is a widely used benchmark for U.S. stocks. Of course, the Fund's past performance (before and after taxes) is no guarantee of its future returns. Fees and Expenses of the Fund Fund investors pay various fees and expenses, either directly or indirectly. The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee on shares held six months or less (as a % of amount redeemed) 0.25% Exchange Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 1.93% Distribution [and/or Service] (12b-1) Fees None Other Expenses 1.09% Total Annual Fund Operating Expenses 3.02% (1) In addition, our transfer agent charges $15.00 for each wire redemption. (2) Annual Fund Operating Expenses are based on expenses incurred for year ended December 31, 2008. (3) Management fees may either increase or decrease from the base rate of 1.50% depending on the effect of the performance adjustment fee. See the "The Fund's Investment Adviser." (4) Other Expenses and Total Annual Fund Operating Expenses do not reflect the Adviser's voluntary absorption of Fund operating expenses. During the year ended December 31, 2008, the Adviser voluntarily absorbed Fund expenses in excess of 1.00% of the average net assets of the Fund on an annual basis. After reimbursement of expenses, Other Expenses and Total Annual Fund Operating Expenses were 1.00%, and 1.00%, respectively. The Adviser has agreed to voluntarily absorb Fund expenses in excess of 1.00% of the average net assets on an annual basis for the year ending December 31, 2009. The Adviser may decrease or discontinue its absorption of the Fund's operating expenses at any time in its sole discretion. - 3 - Example : This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. One Three Five Ten Year Year Year Year The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: $305 $933 $1,587 $3,337 For a further description of the fees paid to the Fund's Adviser, Nicholas Company, Inc. (the Adviser), see "The Fund's Investment Adviser." Portfolio Management Mr. Albert O. Nicholas is the Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. Albert O.
